Exhibit 10.2
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), effective as of the 28th day of September, 2011 (the “Third
Amendment Effective Date”), is entered into by and among MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors party
hereto (the “Guarantors”), the Lenders party hereto (the “Lenders”) and BANK OF
MONTREAL, as Administrative Agent for the Lenders (the “Administrative Agent”).
RECITALS
     WHEREAS, the Borrower, the Lenders and the Administrative Agent entered
into that certain Second Amended and Restated Credit Agreement dated April 13,
2011 (as amended by the First Amendment to Second Amended and Restated Credit
Agreement effective as of June 30, 2011, the Second Amendment to Second Amended
and Restated Credit Agreement effective as of August 15, 2011, and as further
amended or restated from time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement; and
     WHEREAS, said parties are willing to so amend the Credit Agreement subject
to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.
     2. Amendments to Section 1.01.

  (a)   Section 1.01 of the Credit Agreement is hereby amended to delete the
definitions of “Change in Control”, “EBITDAX”, “Eureka Hunter”, “Loan
Documents”, “Security Instruments” and “Unrestricted Subsidiary” in their
entirety and substitute the following therefor in proper alphabetical order:    
    “Change in Control” means the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) of Equity Interests representing
more than thirty percent (30%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower.

- 1 -



--------------------------------------------------------------------------------



 



      “EBITDAX” means, for any period, the sum of Consolidated Net Income for
such period calculated on a trailing four quarter basis plus the following
expenses or charges to the extent deducted from Consolidated Net Income in such
period: interest, income Taxes, depreciation, depletion, amortization, expenses
associated with the exploration of Oil and Gas Properties, all non-cash charges
and adjustments (including stock-based compensation, impairment of asset values,
non-cash adjustments to derivative carrying values, non-cash adjustments to
asset retirement obligations and other similar items as from time to time
required under GAAP) and all non-recurring expenses, minus all non-cash income
added to Consolidated Net Income. Notwithstanding the foregoing, EBITDAX shall
be Consolidated Net Income plus the aforementioned expenses or charges (i) for
the most recently ended quarter multiplied by four (4) with respect to the
quarter ended June 30, 2011, (ii) for the most recently ended two (2) quarters
multiplied by two (2) with respect to the quarter ended September 30, 2011, and
(iii) for the most recently ended three (3) quarters multiplied by four-thirds
(4/3) with respect to the quarter ended December 31, 2011. With respect to any
acquisitions completed in any fiscal quarter, EBITDAX shall be calculated on a
pro forma basis as if such acquisitions had taken place as of the beginning of
the quarter during which such acquisitions take place.         “Eureka Hunter
Pipeline” means that certain pipeline system (as it may exist from time to time,
including any expansions thereof) for the gathering of natural gas in Ohio and
West Virginia commonly known as the Eureka Hunter Pipeline.         “Loan
Documents” means this Agreement, the Notes, the Letter of Credit Agreements, the
Letters of Credit, the Security Instruments, the Guaranties and the
Intercreditor Agreement.         “Security Instruments” means the mortgages,
deeds of trust and other agreements, instruments or certificates, and any and
all other agreements, instruments, certificates or certificates now or hereafter
executed and delivered by the Borrower or any other Person (other than
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Obligations, the Notes, this Agreement, as such agreements may be amended,
modified, supplemented or restated from time to time, including, without
limitation, the Security Agreement, the Canadian Collateral Documents and
Mortgages.

- 2 -



--------------------------------------------------------------------------------



 



      “Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Borrower in the manner provided below (and shall not have been subsequently
designated as a Restricted Subsidiary), (ii) any Subsidiary of an Unrestricted
Subsidiary and (iii) the Persons listed on Schedule 1.01A (except to the extent
any such Person has been subsequently designated as a Restricted Subsidiary).
The Borrower may from time to time designate any Subsidiary (including a
newly-created or newly acquired Subsidiary) (other than a Subsidiary that,
immediately after such designation, shall hold any Debt of, or Equity Interest
in, the Borrower or any Restricted Subsidiary) as an Unrestricted Subsidiary,
and may designate any Unrestricted Subsidiary as a Restricted Subsidiary so long
as, immediately after giving effect to such designation, no Default shall have
occurred and be continuing. Any designation by the Borrower pursuant to this
definition shall be made in an officer’s certificate delivered to the
Administrative Agent and containing a certification that such designation is in
compliance with the terms of this definition.     (b)   Section 1.01 of the
Credit Agreement is hereby amended to add the following new definitions in
proper alphabetical order:         “Canadian Collateral Documents” means any
security agreement, pledge agreement, guaranty, and the mortgages, deeds of
trust and other agreements, instruments or certificates, and any and all other
agreements, instruments, certificates or certificates now or hereafter executed
and delivered by the Borrower or any other Person (other than participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) regarding Collateral
located in Canada, in connection with, or as security for the payment or
performance of the Obligations, the Notes or this Agreement, as such agreements
may be amended, modified, supplemented or restated from time to time.        
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Third Amendment Effective Date, among the Administrative Agent, the
Second Lien Agent and the Borrower.         “Liquidity” means the sum of (a) the
Borrower’s unrestricted cash and cash equivalents and (b) the total unused
availability under the Borrowing Base.         “Second Lien Agent” means Capital
One, National Association in its capacity as administrative agent for the Second
Lien Debt.

- 3 -



--------------------------------------------------------------------------------



 



      “Second Lien Debt” means the Debt and other obligations of the Borrower
and the Restricted Subsidiaries evidenced by the Second Lien Credit Agreement
and the other loan documents relating thereto.         “Second Lien Credit
Agreement” means that certain Second Lien Term Loan Credit Agreement among the
Borrower, the lenders party thereto and the Second Lien Agent.         “Senior
Notes” means any senior unsecured notes issued by the Borrower; provided that
the maturity date of the Senior Notes shall not be earlier than one year
following the Maturity Date.         “Third Amendment Effective Date” means
September 28, 2011.

     3. Amendment to Section 2.07(a). Section 2.07(a) of the Credit Agreement is
hereby amended to restate in its entirety paragraph (iii) at the end of said
paragraph (a) as follows:

      “(iii) Upon the Third Amendment Effective Date, the Conforming Borrowing
Base shall be equal to $167,500,000 and the Non-Conforming Borrowing Base shall
be equal to $0. The Conforming Borrowing Base shall be automatically reduced by
$0.30 for each $1.00 of the aggregate principal amount of Senior Notes not used
by the Borrower to repay the Second Lien Debt. The Non-Conforming Borrowing Base
shall not be subject to Scheduled Redeterminations or Interim Redeterminations.”

     4. Amendment to ARTICLE VII. ARTICLE VII of the Credit Agreement is hereby
amended to restate Section 7.01, clause (a) of Section 7.05, Section 7.12,
Section 7.13, Section 7.14, Section 7.15, and clauses (c) and (d) of
Section 7.16 in their entirety as follows.

      “Section 7.01 Organization; Powers. Each of the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect. As of the Third Amendment Effective Date, Schedule 7.01 is an accurate
corporate organizational chart of Borrower and its Subsidiaries showing the
ownership of all Equity Interests in such Persons.”

- 4 -



--------------------------------------------------------------------------------



 



      “Section 7.05 Litigation.       (a) As of the Third Amendment Effective
Date, except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.”         “Section 7.12 Insurance. The Borrower has, and has
caused all its Restricted Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Restricted Subsidiaries. The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.”         “Section 7.13 [RESERVED]”         “Section 7.14
Subsidiaries. Schedule 7.14 sets forth the name of, and the ownership interest
of the Borrower in, each Subsidiary of the Borrower (as such Schedule may be
updated from time to time, including pursuant to a notice delivered in
accordance with Section 8.01(l)). As of the Third Amendment Effective Date,
there are no Unrestricted Subsidiaries other than the Subsidiaries set forth in
clause (iii) of the definition of “Unrestricted Subsidiaries” in Section 1.01.”
        “Section 7.15 Location of Business and Offices. The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of Delaware is Magnum Hunter Resources Corporation; and the
organizational identification number of the Borrower in Delaware is 2758331 (or,
in each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 8.01(l) in accordance with Section 12.01). Each Subsidiary’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization and

- 5 -



--------------------------------------------------------------------------------



 



      organizational identification number in its jurisdiction of organization
is stated on Schedule 7.14 (as such Schedule may be updated from time to time,
including pursuant to a notice delivered in accordance with Section 8.01(l)).”  
    “Section 7.16 Properties; Titles, Etc.       (c) The rights and Properties
presently owned, leased or licensed by the Borrower and the Restricted
Subsidiaries including, without limitation, all easements and rights of way,
include all rights and Properties necessary to permit the Borrower and the
Restricted Subsidiaries to conduct their business in all material respects in
the same manner as its business has been conducted prior to the Effective Date.
      (d) All of the material Properties of the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.”

     5. Amendment to ARTICLE VIII. ARTICLE VIII of the Credit Agreement is
hereby amended to restate clauses (c), (f), (g), (h), (i) and (n) of
Section 8.01, clause (b) of Section 8.02, Section 8.07, Section 8.08 and clause
(c) of Section 8.10 in their entirety as follows.

      “Section 8.01 Financial Statements; Ratings Change; Other Information.    
  (c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.       (f) Other Accounting Reports. Promptly upon
receipt thereof, a copy of each other report or letter (except standard and
customary correspondence) submitted to the Borrower or any of its Restricted
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the

- 6 -



--------------------------------------------------------------------------------



 



      books of the Borrower or any such Restricted Subsidiary, and a copy of any
response by the Borrower or any such Restricted Subsidiary, or the board of
directors of the Borrower or any such Restricted Subsidiary, to such letter or
report.       (g) SEC and Other Filings; Reports to Shareholders. Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.  
    (h) Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement of the Borrower or any of its
Restricted Subsidiaries, other than this Agreement and not otherwise required to
be furnished to the Lenders pursuant to any other provision of this
Section 8.01.       (i) Lists of Purchasers. Concurrently with the delivery of
any Reserve Report to the Administrative Agent pursuant to Section 8.12, a list
of Persons purchasing Hydrocarbons from the Borrower or any Restricted
Subsidiary accounting for at least 80% of the revenues resulting from the sale
of all Hydrocarbons in the one year period prior to the “as of” date of such
Reserve Report.       (n) Notices of Certain Changes. Promptly, but in any event
within five (5) Business Days after the execution thereof, copies of any
amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any Restricted Subsidiary.”         “Section 8.02
Notices of Material Events.       (b) the filing or commencement of, or the
threat in writing of, any action, suit, proceeding, investigation or arbitration
by or before any arbitrator or Governmental Authority against the Borrower or
any Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that, in either such case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;”

- 7 -



--------------------------------------------------------------------------------



 



      “Section 8.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will endeavor
to give at least 30 days prior notice of any cancellation to the Administrative
Agent.”         “Section 8.08 Books and Records; Inspection Rights. The Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested on an individual and
aggregate basis.”         “Section 8.10 Environmental Matters.       (c) The
Borrower will, and will cause each Restricted Subsidiary to, undertake
reasonable environmental audits in connection with any future acquisition of
producing Oil and Gas Properties.”

     6. Amendment to Section 9.01. Section 9.01 of the Credit Agreement is
hereby amended to restate in its entirety subsection (a) thereof as follows:

      “(a) Current Ratio. Commencing with the fiscal quarter ending March 31,
2011, the Borrower will not permit, as of the last day of any fiscal quarter,
its ratio of (i) consolidated current assets of the Borrower and the Restricted
Subsidiaries (including the unused amount of the total Commitments, but
excluding non-cash assets under FAS 133) to (ii) consolidated current
liabilities of the Borrower and the Restricted Subsidiaries (excluding non-cash
obligations under FAS 133) (such ratio, the “Current Ratio”) to be less than 1.0
to 1.0; provided that, if the Second Lien Debt is

- 8 -



--------------------------------------------------------------------------------



 



      outstanding on June 30, 2012, then commencing with the fiscal quarter
ending June 30, 2012, the Borrower will not permit, as of the last day of such
fiscal quarter and any fiscal quarter thereafter, its Current Ratio to be less
than 1.05 to 1.0; provided, further, that if the Second Lien Debt is repaid in
full and the commitments thereunder are terminated, then commencing with the
fiscal quarter during which such repayment and termination occur, the Borrower
will not permit, as of the last day of such fiscal quarter and any fiscal
quarter thereafter, its Current Ratio to be less than 1.0 to 1.0.”

     7. Amendment to Section 9.02. Section 9.02 of the Credit Agreement is
hereby amended to delete the word “and” at the end of clause (o), redesignate
clause (p) as clause (s) and insert the following new clauses (p), (q) and (r):

      “(p) the Second Lien Debt (including guarantees in respect thereof) not to
exceed an aggregate principal amount of $100,000,000 at any time outstanding and
otherwise on terms and conditions reasonably satisfactory to the Administrative
Agent; provided that the Borrower shall not prepay any amounts in respect of the
Second Lien Debt unless (i) no Default or Event of Default has occurred and is
continuing, (ii) after giving effect to such prepayment, the Borrower shall have
minimum Liquidity of not less than $50,000,000 and (iii) no Borrowing Base
Deficiency (as defined in the Intercreditor Agreement) exists; provided that,
notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing and no Borrowing Base Deficiency exists, the Borrower
may prepay the Second Lien Debt with the cash proceeds of (A) the Senior Notes
or any other Debt securities evidenced by bonds, debentures, notes or similar
instruments (excluding any Debt incurred in accordance with Section 9.02 of the
Second Lien Credit Agreement) issued or incurred by the Borrower, or (B) to the
extent so provided in the Second Lien Credit Agreement as in existence as of the
Third Amendment Effective Date, sales or issuances of Equity Interests by the
Borrower; provided, further that any such prepayment described in clauses (A) or
(B) is made within the time period provided therefor in the Second Lien Credit
Agreement as in existence as of the Third Amendment Effective Date.       (q)
Debt evidenced by Senior Notes (including unsecured guarantees in respect
thereof) not to exceed an aggregate principal amount of $300,000,000 at any time
outstanding; provided that the Borrower shall not prepay any amounts owing under
the Senior Notes at any time;

- 9 -



--------------------------------------------------------------------------------



 



    (r) (i) guarantees by the Borrower and the Restricted Subsidiaries in
respect of Debt otherwise permitted by this Section 9.02 and (ii) unsecured
guarantees by the Borrower and the Restricted Subsidiaries at any one time
outstanding not to exceed $2,000,000 in respect of Debt of Unrestricted
Subsidiaries incurred in the ordinary course of business in connection with
accounts payable which are not greater than ninety (90) days past the date of
invoice or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP; and”.

     8. Amendment to Section 9.03. Section 9.03 of the Credit Agreement is
hereby amended to restate in their entirety clauses (g) and (h) thereof as
follows and add the following new clauses (i) and (j) at the end of said
Section:

      “(g) Liens on the assets of Unrestricted Subsidiaries securing Debt
permitted by Sections 9.02(j) and (m) and Liens on the assets of Triad Hunter
LLC securing Debt permitted by Section 9.02(m);       (h) Liens securing Debt
permitted by Section 9.02(o); provided that such Liens extend only to the
property purchased and/or financed with the proceeds of such Debt;       (i) a
Lien on the Equity Interests in Eureka Hunter securing Debt of Eureka Hunter;  
    (j) Liens securing Debt permitted by Section 9.02(s); provided that (i) the
Debt secured by such Liens shall not exceed $2,000,000 at any one time
outstanding and (ii) such Liens extend only to the property purchased and/or
financed with the proceeds of such Debt; and       (k) Liens securing the Second
Lien Debt; provided that such Liens are subordinate to the Liens securing
payment of the Obligations as set forth in the Intercreditor Agreement.”

     9. Amendment to Section 9.04. Section 9.04 of the Credit Agreement is
hereby amended to delete the word “and” at the end of clause (d), redesignate
clause (e) thereof as clause (f) and insert the following new clause (e):

      “(e) the Borrower may repurchase warrants, options or other rights
entitling the holder thereof to purchase or acquire any Equity Interest in the
Borrower for cash consideration in an amount not to exceed $100,000; and”.

     10. Amendment to Section 9.05. Section 9.05 of the Credit Agreement is
hereby amended to restate in its entirety clause (o) thereof as follows”

- 10 -



--------------------------------------------------------------------------------



 



      “(o) guarantees permitted under Section 9.02;”.

     11. Amendment to Section 9.16. Section 9.16 is hereby amended to delete the
word “or” at the end of clauses (e) and (f) thereof and add the following new
clause (h) at the end of said Section:

      “or (h) the documents evidencing the Second Lien Debt and Senior Notes to
the extent the restrictions and agreements contained in such documents are
reasonably satisfactory to the Administrative Agent.”

     12. Amendment to Section 10.01. Section 10.01(k) of the Credit Agreement is
hereby amended by deleting the word “Subsidiary” and inserting in place thereof
the phrase “Restricted Subsidiary”.
     13. Amendment to Section 12.02(b). Section 12.02(b) of the Credit Agreement
is hereby amended by restating in its entirety clause (ii) thereof as follows:

      “(ii) increase the Conforming Borrowing Base or Non-Conforming Borrowing
Base without the written consent of each Lender, decrease or maintain the
Conforming Borrowing Base without the consent of the Required Lenders or modify
Section 2.07 without the consent of each Lender,”.

     14. Amendment to Credit Agreement. The Credit Agreement is hereby amended
to delete Annex I, Exhibit A, Exhibit D, Exhibit F-1, Schedule 1.01A,
Schedule 7.01 and Schedule 7.05 in their entirety and insert in place thereof
Annex I, Exhibit A, Exhibit D, Exhibit F-1, Schedule 1.01A, Schedule 7.01 and
Schedule 7.05 in the forms attached hereto.
     15. Acknowledgement by the Borrower. The Borrower hereby acknowledges that
the Eagle Acquisition Closing Date did not occur as a result of the failure of
the Eagle Acquisition to be consummated on or before August 31, 2011.
     16. Ratification. Each of the Borrower and the Guarantors hereby ratifies
all of its respective obligations under the Credit Agreement and each of the
Loan Documents to which it is a party, and agrees and acknowledges that the
Credit Agreement and each of the Loan Documents to which it is a party are and
shall continue to be in full force and effect as amended and modified by this
Amendment. Nothing in this Amendment extinguishes, novates or releases any
right, claim, lien, security interest or entitlement of any of the Lenders or
the Administrative Agent created by or contained in any of such documents nor is
the Borrower nor any Guarantor released from any covenant, warranty or
obligation created by or contained herein or therein.
     17. Representations and Warranties. The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders that (a) this
Amendment has been duly executed and delivered on behalf of the Borrower and
Guarantors, (b) this Amendment constitutes a valid and legally binding agreement
enforceable against the Borrower and Guarantors in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and

- 11 -



--------------------------------------------------------------------------------



 



subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, (c) the representations and warranties contained
in the Credit Agreement and the Loan Documents are true and correct on and as of
the date hereof in all material respects as though made as of the date hereof
(except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date), (d) no
Default or Event of Default exists under the Credit Agreement or under any Loan
Document as of the Third Amendment Effective Date and (e) the execution,
delivery and performance of this Amendment has been duly authorized by the
Borrower and Guarantors.
     18. Conditions to Effectiveness. This Amendment shall be effective on the
Third Amendment Effective Date upon satisfaction of the following conditions:

  (a)   the Borrower, the Guarantors and each of the Lenders shall have executed
and delivered to the Administrative Agent counterparts of this Amendment;    
(b)   the Borrower shall have paid to the Administrative Agent and the Lenders
all fees and expenses that are due in connection with this Amendment, including
those amounts set forth in that certain letter dated August 31, 2011 between the
Administrative Agent, BMO Capital Markets and the Borrower and any billed fees
and disbursements of Andrews Kurth LLP;     (c)   the Administrative Agent, the
Borrower and the Second Lien Agent shall have executed the Intercreditor
Agreement;     (d)   the receipt by the Administrative Agent of true and correct
copies of the documents evidencing the Second Lien Debt, which documents shall
be reasonably satisfactory to the Administrative Agent in all material respects;
    (e)   the closing and funding of the Second Lien Debt shall occur on the
Third Amendment Effective Date; and     (f)   on the Third Amendment Effective
Date, the Borrower shall demonstrate Liquidity (as defined in the Credit
Agreement, as amended by this Amendment) of at least $50,000,000.     19.   New
Lenders.     (a)   By its execution of this Amendment, each New Lender shall
become a party to the Credit Agreement as of the Third Amendment Effective Date
and shall have all the rights and obligations, severally and not jointly, of a
“Lender” under the Credit Agreement and the other Loan Documents as if each were
an original signatory thereto, and shall agree, and does hereby agree, severally
and not jointly, to be bound by the terms and conditions set forth in the Credit
Agreement and the other Loan Documents to which the Lenders are a party, in each
case, as if each were an original signatory thereto.

- 12 -



--------------------------------------------------------------------------------



 



  (b)   Each New Lender, severally and not jointly, (i) confirms that it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Amendment and the Credit Agreement; (ii) agrees that it has
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment and the Credit
Agreement (and that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement); (iii) represents and warrants that (A) its name set forth herein is
its legal name, (B) it has the full power and authority and the legal right to
make, deliver and perform, and has taken all necessary action, to authorize the
execution, delivery and performance of this Amendment, and any and all other
documents delivered by it in connection herewith and to fulfill its obligations
under, and to consummate the transactions contemplated by, this Amendment, the
Credit Agreement and the other Loan Documents, (C) no consent or authorization
of, filing with, or other act by or in respect of any Governmental Authority, is
required in connection herewith or therewith, and (D) this Amendment constitutes
its legal, valid and binding obligation; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) appoints and authorizes the
Issuing Bank to take such action as letter of credit issuing bank on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Issuing Bank by the terms thereof, together with such powers
and discretion as are reasonably incidental thereto; (vi) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(vii) represents and warrants that under applicable Laws no tax will be required
to be withheld by the Administrative Agent or the Borrower with respect to any
payments to be made to such New Lender hereunder or under any Loan Document, and
no tax forms described in Section 5.03(a) of the Credit Agreement are required
to be delivered by such New Lender (or if required, such tax forms have been
delivered to the Administrative Agent as required under Section 5.03(a) of the
Credit Agreement).     (c)   Each New Lender hereby advises each other party
hereto that its respective address for notices and its respective Lending Office
shall be as set forth below its name on its signature page attached hereto.    
(d)   On the Third Amendment Effective Date, each of the Lenders that was a
Lender prior to the date Third Amendment Effective Date (each, an “Existing
Lender”) hereby sells, assigns, transfers and conveys to the New Lenders, and
each of the New Lenders hereto hereby purchases and accepts, so much of the
aggregate commitments under, and loans and participations in letters of credit
outstanding

- 13 -



--------------------------------------------------------------------------------



 



      under, the Credit Agreement such that, immediately after giving effect to
the effectiveness of this Amendment, the Applicable Percentage of each Lender to
the Credit Agreement and the portion of the relevant Commitment of each Lender,
shall be as set forth on Annex I, as amended hereby (it being understood that if
any Letters of Credit are outstanding under the Credit Agreement as of the Third
Amendment Effective Date, then each of the New Lenders shall have purchased and
accepted from the Existing Lenders, a participation in such outstanding Letters
of Credit based on its respective Applicable Percentage). The foregoing
assignments, transfers and conveyances are without recourse to any Existing
Lender and without any warranties whatsoever by the Administrative Agent, the
Issuing Bank or any Existing Lender as to title, enforceability, collectability,
documentation or freedom from liens or encumbrances, in whole or in part, other
than that the warranty of any such Existing Lender that it has not previously
sold, transferred, conveyed or encumbered such interests. The Existing Lenders
and the Lenders shall, if appropriate, make all appropriate adjustments in
payments under the Credit Agreement and the other Loan Documents thereunder for
periods prior to the adjustment date among themselves, but in no event shall any
such adjustment of Eurodollar Loans (a) constitute a payment or prepayment of
all or a portion of any Eurodollar Loans or (b) entitle any Lender to any
reimbursement under Section 5.02 of the Credit Agreement.

     20. Matters Related to the Intercreditor Agreement. Each Lender
(a) acknowledges that it has received a copy of the Intercreditor Agreement,
(b) consents to the incurrence of the Second Lien Debt, (c) agrees that it will
be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (d) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as First Lien Collateral Agent
(as defined therein) and on behalf of such Lender.
     21. Matters Related to the Security Agreement. Each Lender authorizes and
instructs the Administrative Agent to enter into an amendment of the Security
Agreement for the purpose of effectuating the transactions contemplated hereby.
     22. Counterparts. This Amendment may be signed in any number of
counterparts, which may be delivered in original, electronic or facsimile form
each of which shall be construed as an original, but all of which together shall
constitute one and the same instrument.
     23. Governing Law. This Amendment, all Notes, the other Loan Documents and
all other documents executed in connection herewith shall be deemed to be
contracts and agreements under the laws of the State of New York and of the
United States of America and for all purposes shall be construed in accordance
with, and governed by, the laws of New York and of the United States.

- 14 -



--------------------------------------------------------------------------------



 



     24. Final Agreement of the Parties. Any previous agreement among the
parties with respect to the subject matter hereof is superseded by the Credit
Agreement, as amended by this Amendment. Nothing in this Amendment, express or
implied is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Amendment.
[Signature Pages Follow]

- 15 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized as of the
Third Amendment Effective Date.

            BORROWER :

MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief Financial
Officer        GUARANTORS :

PRC WILLISTON, LLC,
a Delaware limited liability company
      By:   Magnum Hunter Resources Corporation,        its sole member   

            By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief
Financial Officer   

            MAGNUM HUNTER RESOURCES LP,
a Delaware limited partnership
      By:   Magnum Hunter Resources GP, LLC,        its general partner   

            By:   Magnum Hunter Resources
Corporation,         its sole member   

            By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief
Financial Officer     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            MAGNUM HUNTER RESOURCES GP, LLC,
a Delaware limited liability company
      By:           Magnum Hunter Resources Corporation,        its sole member 
 

            By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief
Financial Officer   

            TRIAD HUNTER, LLC,
a Delaware limited liability company
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President 
      EAGLE FORD HUNTER, INC.,
a Colorado corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Secretary     
  MAGNUM HUNTER PRODUCTION INC.,
a Kentucky corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Chief Financial
Officer        NGAS HUNTER, LLC
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President
and Treasurer     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            MHR CALLCO CORPORATION,
a corporation existing under the laws of the Province
of Alberta
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President 
      MHR EXCHANGECO CORPORATION,
a corporation existing under the laws of the Province
of Alberta
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President 
      WILLISTON HUNTER CANADA, INC.,
a corporation existing under the laws of the Province
of Alberta
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Executive Vice
President and Chief Financial Officer        WILLISTON HUNTER INC.,
a Delaware corporation
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Executive Vice
President and Chief Financial Officer     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WILLISTON HUNTER ND, LLC,
a Delaware limited liability company
      By:   /s/ Ronald D. Ormand         Ronald D. Ormand        Vice President
and Treasurer     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDER:

BANK OF MONTREAL
      By:   /s/ Gumaro Tijerina         Gumaro Tijerina        Director     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION
      By:   /s/ Nancy M. Mak         Nancy M. Mak        Vice President     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ Mark Serice         Mark Serice        Senior Vice President   
 

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

KEYBANK NATIONAL ASSOCIATION
      By:   /s/ David Morris         David Morris        Vice President     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:


UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa         Irja R. Otsa        Associate Director     
        By:   /s/ Mary E. Evans         Mary E. Evans        Associate Director 
   

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

CITIBANK, N.A.
      By:   /s/ John Miller         John Miller        Vice President     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Marguerite Sutton         Marguerite Sutton        Director     
        By:   /s/ Omayra Laucella         Omayra Laucella        Vice President 
   

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

UNION BANK, N.A.
      By:   /s/ Brian Caddell         Brian Caddell        Vice President     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

CREDIT SUISSE AG, Cayman Islands Branch
      By:   /s/ Nupur Kumar         Nupur Kumar        Vice President           
  By:   /s/ Michael D. Spaight         Michael D. Spaight        Associate     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

GOLDMAN SACHS BANK USA
      By:   /s/ Ashwin Ramakrishna         Ashwin Ramakrishna        Authorized
Signatory     

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDER:

SUNTRUST BANK
      By:   /s/ Andrew Johnson         Name:   Andrew Johnson        Title:  
Director        Address for Notices:
 
303 Peachtree Street
Atlanta GA, 30308, 4th Floor
            Attention: Gregory C. Magnuson      Telecopy: 404-827-6270    

Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

                  Name of Lender   Applicable Percentage     Maximum Credit
Amount  
Bank of Montreal
    12.600 %   $ 31,500,000  
Capital One, N.A.
    11.000 %   $ 27,500,000  
Amegy Bank National Association
    9.200 %   $ 23,000,000  
KeyBank National Association
    9.200 %   $ 23,000,000  
UBS Loan Finance LLC
    9.200 %   $ 23,000,000  
Citibank, N.A.
    9.200 %   $ 23,000,000  
Deutsche Bank Trust Company Americas
    9.200 %   $ 23,000,000  
Union Bank, N.A.
    9.200 %   $ 23,000,000  
Credit Suisse AG
    7.600 %   $ 19,000,000  
SunTrust Bank
    7.600 %   $ 19,000,000  
Goldman Sachs Bank USA
    6.000 %   $ 15,000,000  
 
               
TOTAL
    100.000000000 %   $ 250,000,000.00  

Annex I

 